            Case 1:20-cv-02697-VEC Document 6 Filed 07/02/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/2/2020
 -------------------------------------------------------------- X
                                                                :
 KEVIN HUGHES,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :       20-CV-2697 (VEC)
                            -against-                           :
                                                                :            ORDER
                                                                :
 LOVE CONQUERS ALL INC., DEBBIE DAVIS, :
 MALCOM DAVIS,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on March 31, 2020, see Dkt. 1;

        WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

Complaint on Defendants, see Dkt. 5;

        WHEREAS Defendants have failed to appear, answer, or otherwise respond to the

Complaint by the June 3, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

        IT IS ORDERED that Plaintiff must apply for a default judgment against Defendants,

consistent with the procedures described in Attachment A to the undersigned’s Individual

Practices in Civil Cases by not later than July 24, 2020, or the case will be dismissed for failure

to prosecute.



SO ORDERED.
                                                              _________________________________
Date: July 2, 2020                                            VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                   Page 1 of 1
